IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PETER Y. BENNETT,                         : No. 608 MAL 2017
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
PAMELA A. BENNETT,                        :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.